DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on May 5, 2022 and wherein claims 15-16 were previously canceled. In an Examiner-initiated telephone interview with the Applicant Attorney Russ Swerdon (registration number 36,943) on July 12, 2022, the Applicant has further amended claims 1, 4, 17, 21 through authorized Examiner Amendment performed by the Office, see attached Examiner Amendment Claim List and the Interview Summary PTO-413.
In virtue of this communication, claims 1-14, 17-22 are currently pending in this Office Action.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Russ Swerdon (registration number 36,943) on July 12, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Reasons for Allowance
See the discussion in the attached Interview Summary PTO-413.


Allowable Subject Matter
Claims 1-14, 17-22 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654